DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 11/12/2021, have been fully considered but they are not persuasive.  Applicant contends the cited prior art fails to teach “determining, by a policy control function (PCF), whether there is a violation of at least one of location information and time information associated with a background data transfer”. In support of its contention, the Applicant finds a network function like a NWDAF, not a PCF, determines if a UE is unreachable or moves out of the area specified in a BDT policy (of Li’s [0114]). In response, the Examiner notes in Li’s [0114], “that PCF may also want to update the BDT policy due to  …the UE may be unreachable or move out of the area that is specified in a BDT policy.  This may be done by the assistance of the NWDAF … it may contact the PCF to trigger the process by indicating the BDT policy and the associated UEs”.  This paragraph at least suggests PCF updates BDT policy, NWDAF is just a helper to assistant PCF to trigger the process of the update, which doesn’t exclude PCF for determining whether there is a violation of at least one of location information and time information associated with a background data transfer. Additionally, PCF determine/update/manage the BDT policy ([0075], [0087], [0092]), and the policy indicate what should trigger the release of the PDU session (time out, outside of time window, data amount matched, or exceeded, etc.) ([0112]), which also teaches the claimed language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 37-56 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20210168584 A1) in view of Talebi (US 20190394833 A1).
Regarding claim 37, LI discloses:
A method comprising: 
determining, by a policy control function (PCF) ( [0092],  PCF that manages the policy about the existing PDU session that may be used for MO BDT, [0096], [0098], PCF 1104 may determine a BDT policy , and PCF sends the BDT policy ), whether there is a violation of at least one of location information and time information associated with a background data transfer (Table 3,  [0094], [0100], [0104], the policy may include  time and location information, [0112]-[0114], PCF may also want to update the BDT policy, the policy may indicate what should trigger the release of the PDU session (time out, outside of time window, data amount matched, or exceeded, etc.)); 
requesting, a session management function (SMF) to release a protocol data unit (PDU) session associated with the background data transfer if there is the violation of at least one of the location information and the time information associated with the background data transfer ( [0070]-[0071], PDU session may be released by the SMF upon the SMF being notified by the AMF, [0085]-[0087], SMF may obtain session context for update of the session context, [0112], an explicit application layer request PDU session release); and 
releasing, by the SMF, the PDU session associated with the background data transfer ( [0070]-[0071], PDU session may be released by the SMF, [0090]-[0092], PDU session identifier (ID) indicating the PDU session that the UE may want to use for MO BDT).
LI does not explicitly disclose:
Requesting PDU session release, by the PCF.
However, the teaching of requesting PDU session release, by the PCF is well known in the art as evidenced by Talebi.
Talebi discloses:
Requesting PDU session release, by the PCF ( Fig 22, [0306], [0308],[0310],  PCF request a PDU session release to SMF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Talebi as mentioned above as a modification to YI, such that the combination would allow to request a PDU session release by PCF, in order to trigger PDU session release based on the request, and provide improved PDU session management.
Regarding claim 38,  LI as modified by Talebi discloses  all the features with respect to parent claim 37 as outlined above.
further comprising: acknowledging, by the SMF, the request ( LI, [0088],  SMF may reply with a PDU session update notification).
Regarding claim 39,  LI as modified by Talebi discloses  all the features with respect to parent claim 37 as outlined above.
further comprising, before releasing the PDU session associated with the background data transfer: establishing, by the SMF, the PDU session for the background data transfer ( LI, [0094], BDT policy may be reused, [0112], a PDU session modification).
Regarding claim 40,  LI as modified by Talebi discloses  all the features with respect to parent claim 37 as outlined above.
wherein the location information indicates where the PDU session associated with the background data transfer is allowed for the UE ( LI, [0053], [0091], [0104], location information that UE is within the service area of the LADN).
Regarding claim 41,  LI as modified by Talebi discloses  all the features with respect to parent claim 40 as outlined above.
wherein the location information includes a list of identifiers, each identifier in the list being associated with a radio access network (RAN) node that sends and receives signals associated with the PDU session (LI, [0068], [0084], [0090], [0099], a service area of the LADN ID, ASP ID).
Regarding claim 42,  LI as modified by Talebi discloses  all the features with respect to parent claim 41 as outlined above.
wherein the identifier is one of a cell identifier or an RAN node identifier ( Talebi, [0184], [0246], [0249], location information with cell identity).
the combination of LI and Talebi is obvious for the same reasons applied to the claim 37.
Regarding claim 43,  LI as modified by Talebi discloses  all the features with respect to parent claim 40 as outlined above.
wherein the location information includes a list of tracking area identifier (TAI), each TAI identifying a tracking area (Talebi, [0174], network may provide the UE 100 with a new allowed NSSAI and tracking area list. [0182], TAI).
the combination of LI and Talebi is obvious for the same reasons applied to the claim 37.
Regarding claim 44,  LI as modified by Talebi discloses  all the features with respect to parent claim 37 as outlined above.
wherein the time information indicates a time range during which the PDU session associated with the background data transfer is allowed for the UE ( LI,  [0094], the policy with a time interval).
Regarding claim 45,  LI as modified by Talebi discloses  all the features with respect to parent claim 44 as outlined above.
wherein the time information includes a start time of the range and an end time of the range ( LI, Table 3, [0094], scheduled data transfer Back-off timer Indicate a range of time, the policy with a time interval).
Regarding claim 46,  LI as modified by Talebi discloses  all the features with respect to parent claim 37 as outlined above.
wherein the PCF requests the SMF to release the PDU session by sending a policy indicating the SMF to release the PDU session, wherein the policy further includes an enforcement indication indicating whether or not the at least one of location information and time information will be strictly enforced ( LI, [0112], [0178], the policy may indicate what should trigger the release of the PDU session (time out, outside of time window, data amount matched, or exceeded, etc.), Policies may then be enforced, or applied).
Regarding claim 47,  LI as modified by Talebi discloses  all the features with respect to parent claim 46 as outlined above.
wherein the policy is a UE route selection policy (URSP) ( LI, [0103], a background data transfer policy may be a part of UE Route Selection Policy (URSP)).

Claims 48-56 are the system claims corresponding to method claims 37-47 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 37-47 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461